If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      July 21, 2022
               Plaintiff-Appellant,

v                                                                     No. 359080
                                                                      Wayne Circuit Court
JOHNELL LEE ROBINSON,                                                 LC No. 20-004027-01-FH

               Defendant-Appellee.


Before: M. J. KELLY, P.J., and MURRAY and BORRELLO, JJ.

PER CURIAM.

         The prosecution appeals by leave granted1 the trial court’s order granting, on
reconsideration, defendant’s motion to suppress evidence of him possessing a weapon. We vacate
the trial court’s order granting defendant’s motion to suppress and remand for further proceedings
consistent with this opinion.

                                        I. BACKGROUND

       Defendant was taken into custody after police discovered a concealed weapon on his person
while investigating an illegal dice game in Detroit. Defendant was also carrying a small bag
containing a mixture of heroin and fentanyl.

        Police officer Stephen Heid testified that as he arrived on scene to investigate the dice game
(an event where, in Heid’s experience, individuals often carry weapons), he saw defendant looking
nervous and jogging away in what Heid thought was an apparent attempt to evade police. Heid
also testified that, when he arrived, defendant’s hands were in his pockets. Heid exited his vehicle
and instructed defendant to show his hands. Based on defendant’s behavior, Heid suspected that
he was armed and conducted a pat-down search of defendant’s person, which revealed a gun in his



1
 See People v Robinson, unpublished order of the Court of Appeals, entered December 27, 2021
(Docket No. 359080).


                                                 -1-
backpack. Defendant disputed this version of events, testifying that he was near the dice game but
not participating, and that he never had his hands in his pockets or attempted to evade police.
Heid’s bodycam recorded the events in question after he exited the vehicle and was provided to
the trial court.

       Defendant was charged with one count of possession of less than 25 grams of heroin,
cocaine, or another narcotic, MCL 333.7403(2)(a)(v), and one count of carrying a concealed
weapon, MCL 750.227. A preliminary examination took place in the district court, and defendant
was bound over for further proceedings in the circuit court.

        Defendant then moved in the circuit court to suppress evidence of the gun and narcotics,
arguing that Heid’s pat-down search violated his Fourth Amendment rights. Defendant claimed
that the circumstances did not justify a pat-down search, and he also requested an evidentiary
hearing to address alleged credibility issues with Heid’s testimony. In response, the prosecution
argued that the pat-down search was properly supported by Heid’s reasonable suspicion that
defendant was armed and dangerous.

        At an evidentiary hearing on defendant’s motion, the trial court noted that the case
essentially boiled down to the issue of Heid’s credibility. And while noting that the bodycam
footage did not explicitly corroborate Heid’s testimony, the trial court found that his testimony
was not incredible. The court, therefore, concluded that reasonable suspicion for the pat-down
search was satisfied, and entered an order denying defendant’s motion to suppress.

        Defendant then moved for reconsideration on the basis that the prosecutor, following the
court’s denial of the motion to suppress, disclosed that Heid had earlier pleaded no contest to
various charges of misconduct.2 And according to defendant, the court’s decision on Heid’s
credibility might have been different had it heard evidence of this recent misconduct. The trial
court granted defendant’s motion for reconsideration and allowed for further argument from the
parties, but not the reopening of proofs.

         At a later hearing on defendant’s motion, the trial court first noted that the bodycam video
never actually depicted defendant with his hands in his pockets or jogging from the scene. The
court also noted defendant’s testimony that he never jogged anywhere or had his hands in his
pockets, and testimony of another police officer on the scene, Adam Dykema, that he never saw
either of these actions. Therefore, while the court did not find Heid’s testimony to be “incredible,”
it nevertheless stated, “I find that he, what he was indicating . . . was just wrong. I, I mean, there’s
no evidence that corroborates what he says.” The court also stated that defendant’s testimony was
at least partially corroborated by his statement in the video that his hands were not in his pockets.
Accordingly, in reconsidering its earlier ruling, the court ultimately concluded that the search was
improper. The trial court ultimately indicated that Heid’s misconduct was not a factor in its
reversal, instead indicating that its main justification for changing its ruling was the court’s


2
 The prosecution stipulated, for purposes of defendant’s motion to suppress, that Heid pleaded
no contest to willful neglect of duty in August 2018 after allegedly violating various department
policies.



                                                  -2-
apparent application of the incorrect standard to review both Heid’s testimony, and the overall
evidence, at the initial evidentiary hearing. Accordingly, the trial court entered an order granting
defendant’s motion to suppress.3

                                  II. STANDARD OF REVIEW

         To defeat a motion to suppress evidence, the prosecution must establish by a preponderance
of the evidence that a challenged search and seizure is justified by a recognized exception to the
warrant requirement. People v Galloway, 259 Mich App 634, 638; 675 NW2d 883 (2003). This
Court reviews decisions on a motion to suppress de novo, but the trial court’s factual findings are
reviewed for clear error. People v Hyde, 285 Mich App 428, 436; 775 NW2d 833 (2009). “A
[finding] is clearly erroneous if the reviewing court is left with a definite and firm conviction that
the trial court made a mistake.” People v Bylsma, 493 Mich 17, 26; 825 NW2d 543 (2012)
(quotation marks and citation omitted). Furthermore, particular regard must be given considering
the trial court’s special opportunity to judge the credibility of the witnesses who came before it.
MCR 2.613(C). Therefore, reviewing courts should generally defer to the trial court’s resolution
of factual issues, especially when “a factual issue involves the credibility of the witnesses whose
testimony is in conflict.” People v Farrow, 461 Mich 202, 209; 600 NW2d 634 (1999); see also
Miller-Davis Co v Ahrens Construction, Inc, 495 Mich 161, 172; 848 NW2d 95 (2014), citing
Farrow, 461 Mich at 208-209 (“We review a trial court’s findings of fact for clear error, giving
particular deference to the trial court’s superior position to determine witness credibility.”).4
Additionally, this Court reviews de novo “whether the Fourth Amendment was violated and
whether an exclusionary rule applies.” Hyde, 285 Mich App at 436.

                                          III. ANALYSIS

       The United States and Michigan Constitutions protect individuals from unreasonable
searches and seizures. People v Kazmierczak, 461 Mich 411, 417; 605 NW2d 667 (2000); see also
US Const, Am IV; Const 1963, art 1, § 11. However, under Terry v Ohio, 392 US 1; 88 S Ct 1868;
20 L Ed 2d 889 (1968), police officers may make valid, warrantless investigatory stops “if they
possess reasonable suspicion that crime is afoot.” People v Custer, 465 Mich 319, 327; 630 NW2d
870 (2001) (quotation marks and citation omitted). Relatedly, an officer may also




3
 While defendant requested suppression of both the weapon and narcotics discovered in his
backpack, the court’s opinion and order only suppressed evidence of the gun, as it states,
“Granted—Court Suppresses Evidence of the Weapon.”
4
 The prosecution, citing People v Kavanaugh, 320 Mich App 293, 298; 907 NW2d 845 (2017),
argues that no special reason exists to defer to the trial court’s findings concerning what is
depicted in the bodycam video. See Kavanaugh, 320 Mich App at 298 (“there is no reason to
give deference to the trial court when the trial court was in no better position to assess the
evidence”) (citation omitted). True enough with respect to what is depicted in the video,
Kavanaugh at 297-298, but the court’s overall findings also included gauging Heid’s testimony
and those of the other witnesses, which were intertwined with the video footage.


                                                 -3-
        perform a limited pat[-]down search for weapons if the officer has reasonable
        suspicion that that the individual is armed, and thus poses a danger to the officer or
        to other persons. The officer need not be absolutely certain that the individual is
        armed; the issue is whether a reasonably prudent man in the circumstances would
        be warranted in the belief that his safety or that of others was in danger. Reasonable
        suspicion entails something more than an inchoate or unparticularized suspicion or
        hunch, but less than the level of suspicion required for probable cause. In order to
        demonstrate reasonable suspicion, an officer must have specific and articulable
        facts, which, taken together with rational inferences from those facts, reasonably
        warrant [the] intrusion. [Id. at 328 (quotation marks omitted), quoting Terry, 392
        US at 21, 27, and People v Champion, 452 Mich 92, 98-99; 549 NW2d 849
        (1996)).]

        Here, the prosecution argues that the trial court erred in reversing its initial denial of
defendant’s motion to suppress because, viewing the totality of facts from Heid’s point of view,
he did have reasonable suspicion that defendant was armed and dangerous. Though we may have
independently agreed with the prosecution, our concern as an appellate court is with the trial
court’s somewhat convoluted analysis at both the evidentiary hearing and the motion hearing on
the standard under which it evaluated Heid’s credibility and the existence of reasonable suspicion,
and in fact whether it applied the reasonable suspicion standard at all.

        In its initial decision denying the motion, the trial court repeatedly—and correctly—
indicated that it needed to find whether Heid had reasonable suspicion to conduct the pat down.
And it also determined that Heid’s testimony was not “incredible,” and thus the factors he
expressed during that testimony supplied him with reasonable suspicion to pat down defendant.
Though a finding that a witness’s testimony “is not incredible” is no ringing endorsement of
credibility, that finding coupled with the correct articulation of the reasonable suspicion standard,
would suffice to uphold the order.

        Yet in granting reconsideration the trial court articulated an incorrect standard, indicating
that it was “reviewing this evidence, from, at least, a probable cause standard.” But as the
Champion Court held, 452 Mich at 98, “[r]easonable suspicion entails something more than an
inchoate or unparticularized suspicion or ‘hunch,’ but less than the level of suspicion required
for probable cause.” Thus, as far as we can discern from the trial courts on the record ruling, it
applied an incorrect—and higher—burden when evaluating the evidence on reconsideration. And
though it continued to disclaim that it found Heid’s testimony to be “incredible,” it now found that
though the testimony was neither contrived nor untruthful, it was “just wrong,” as there was no
corroborating evidence to support it. In explaining its decision to now suppress evidence of the
gun, the trial court stated that it had initially used an incorrect standard to both “review credibility”
and “to review the evidence,” and that for those three reasons (and not the plea-based conviction
of Heid) the court reversed its decision.5



5
 The use of an “incredible” standard in gauging witness testimony comes into play when
addressing challenges to the great weight of the evidence. See People v Lemmon, 456 Mich 625,



                                                  -4-
        Although the ultimate question of whether a Fourth Amendment violation occurred is one
of law which we review de novo, Hyde, 285 Mich App at 436, we conclude that vacating the order
granting defendant’s motion to suppress, and remanding to allow the trial court to articulate on the
record its credibility findings, and to apply those findings under the appropriate and more
deferential reasonable suspicion standard, is the appropriate course. The courts continued
declaration that Heid’s testimony was not “incredible,” yet it not finding that he was (or was not)
credible, coupled with the video evidence that contains some corroboration6 for Heid’s testimony,
compels a remand for a review of the existing record and a new decision applying the reasonable
suspicion standard.

        Vacated and remanded for further proceedings consistent with this opinion. On remand
the trial court shall issue a decision on defendant’s motion to suppress within 45 days of this
opinion, and its findings and conclusions shall be filed with this Court immediately thereafter. We
retain jurisdiction.



                                                             /s/ Michael J. Kelly
                                                             /s/ Christopher M. Murray
                                                             /s/ Stephen L. Borrello




627, 642; 576 NW2d 129 (1998), where the Court explained that exceptional circumstances to
overturn a verdict may be found, among other ways, when testimony is “patently incredible or
defies physical realities.” Id. at 643-644. But that standard does not apply here.
6
  While the trial court on reconsideration found that the video did not corroborate Heid’s
testimony and that he, accordingly, was wrong on the facts, our independent viewing of the
bodycam footage reveals potential flaws in the court’s analysis. First, while the video did not
show defendant’s hands actually in his pockets, they were down, near the pockets when
defendant first comes into view on the bodycam footage. And Heid consistently testified that
defendant’s hands were in his pockets before coming into view of the video. Relatedly, it is
notable that Heid is seen gesturing toward defendant for some time before he is visible in the
video. Therefore, nothing in the video contradicts Heid’s testimony that defendant’s hands were
initially in his pockets, and inferences from the video provide some support for Heid’s testimony.


                                                -5-
                              Court of Appeals, State of Michigan

                                                 ORDER
                                                                               Michael J. Kelly
 People of MI v Johnell Lee Robinson                                              Presiding Judge

 Docket No.     359080                                                         Christopher M. Murray

 LC No.         20-004027-01-FH                                                Stephen L. Borrello
                                                                                  Judges


               Pursuant to the opinion issued concurrently with this order, this case is REMANDED for
further proceedings consistent with the opinion of this Court. We retain jurisdiction.

                Proceedings on remand in this matter shall commence within 45 days of the Clerk’s
certification of this order, and they shall be given priority on remand until they are concluded. As stated
in the accompanying opinion, the trial court shall issue a decision on defendant’s motion to suppress. The
proceedings on remand are limited to this issue.

               The parties shall promptly file with this Court a copy of all papers filed on remand. Within
seven days after entry, appellant shall file with this Court copies of all orders entered on remand.

               The transcript of all proceedings on remand shall be prepared and filed within 21 days after
completion of the proceedings.



                                                           /s/ Michael J. Kelly
                                                             Presiding Judge




                                 July 21, 2022